SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 ForMay 9, 2013 (Commission File No. 1-31317) Companhia de Saneamento Básico do Estado de São Paulo - SABESP (Exact name of registrant as specified in its charter) Basic Sanitation Company of the State of Sao Paulo - SABESP (Translation of Registrant's name into English) Rua Costa Carvalho, 300 São Paulo, S.P., 05429-900 Federative Republic of Brazil (Address of Registrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): SABESP announces 1Q13 results São Paulo, May 9, 2013 - Companhia de Saneamento Básico do Estado de São Paulo - SABESP (BM&FBovespa: SBSP3; NYSE: SBS), one of the largest water and sewage services providers in the world based on the number of costumers, announces today its results for the first quarter 2013 (1Q13) . The Company’s operating and financial information, except when indicated otherwise is presented in Brazilian Reais, in accordance with the Brazilian Corporate Law. All comparisons in this release, unless otherwise stated, refer to the same period of 2012 . SBSP3: R$ 27.50 / share SBS: US$ 13.87 (ADR2 shares) Total shares: 683,509,869 Market Value: R$ 18.7 billion Closing Price: 05/09/2013 1. Financial highlights R$ million 1Q12 1Q13 Var. (R$) % (+) Operating revenue before construction revenue 2,189.4 2,318.8 129.4 5.9 (+) Construction revenue 550.9 495.6 (55.3) (10.0) () Gross operating revenue 2,740.3 2,814.4 74.1 2.7 (-) COFINS and PASEP taxes 162.6 169.4 6.8 4.2 () Net operating revenue 2,577.7 2,645.0 67.3 2.6 (-) Costs, administrative and selling expenses 1,334.8 1,432.6 97.8 7.3 (-) Construction costs 539.4 486.0 (53.4) (9.9) () Costs, adm. and selling expenses and construction costs 1,874.2 1,918.6 44.4 2.4 (+) Equity result (1.8) (0.1) 1.7 - () Earnings before financial expenses (EBIT*) 701.7 726.3 24.6 3.5 (+) Depreciation and amortization 186.5 195.2 8.7 4.7 () Adjusted EBITDA (**) 888.2 921.5 33.3 3.7 (%) EBITDA margin 34.5 34.8 Net income 491.9 496.2 4.3 0.9 Total shares (thousand) 683,509 683,509 Earnings per share (R$) 0.72 0.73 (*) Earnings before interest and taxes Adjusted EBITDA Reconciliation(Non-accounting measures) R$ million 1Q12 1Q13 Var. (R$) % Net income 491.9 496.2 4.3 0.9 Financial result (45.0) (27.3) 17.7 (39.3) Depreciation and amortization 186.5 195.2 8.7 4.7 Income tax and social contribution 263.3 266.2 2.9 1.1 Other operating expenses, net (8.5) (8.8) (0.3) 3.5 () EBITDA ** 888.2 921.5 33.3 3.7 (%) EBITDA margin 34.5 34.8 (**) Adjusted EBITDA is net income before: (i) depreciation and amortization; (ii) income tax and social contribution (income federal taxes); (iii) financial result and (iv) other operating expenses, net. In 1Q13, net operating revenue reached R$ 2.6 billion, a 2.6% growth compared to 1Q12. Costs and expenses, including construction costs, in the amount of R$ 1.9 billion grew 2.4% over 1Q12. EBIT grew 3.5%, from R$ 701.7 million in 1Q12 to R$ 726.3 million in 1Q13. Adjusted EBITDA increased 3.7%, from R$ 888.2 million in 1Q12 to R$ 921.5 million in 1Q13. The adjusted EBITDA margin was 34.8% in 1Q13 in comparison to 34.5% in 1Q12. Excluding construction revenues and construction costs, the adjusted EBITDA margin was 42.4% in 1Q13 (43.3% in 1Q12). Net income reached R$ 496.2 million in 1Q13, 0.9% higher than in 1Q12. Page 2 of 12 2. Gross operating revenue Gross operating revenue from water supply and sewage collection grew from R$ 2.2 billion in 1Q12 to R$ 2.3 billion in 1Q13, an increase of R$ 129.4 million or 5.9%. The main factors that led to this variation were: the increase of 2.0% in the Company’s billed volume (2.1% in water billed volume and 1.9% in sewage billed volume), and the tariff adjustment of 5.15% since September 2012. 3. Construction revenue In 1Q13, construction revenue decreased R$ 55.3 million or 10.0%, comparing to 1Q12. This variation was mainly due to lower investments in 1Q13. 4. Billed volume The following tables show the billed water and sewage volume per customer category and region in 1Q12 and 1Q13. BILLED WATER AND SEWAGE VOLUME PER CUSTOMER CATEGORY - million m 3 Water Sewage Water + Sewage Category 1Q12 1Q13 % 1Q12 1Q13 % 1Q12 1Q13 % Residential 384.6 389.0 1.1 315.2 321.2 1.9 699.8 710.2 1.5 Commercial 42.9 43.1 0.5 39.7 40.0 0.8 82.6 83.1 0.6 Industrial 9.6 9.6 - 10.4 10.6 1.9 20.0 20.2 1.0 Public 13.2 12.9 (2.3) 10.1 10.1 - 23.3 23.0 (1.3) Total retail 450.3 454.6 1.0 375.4 381.9 1.7 825.7 836.5 Wholesale 73.3 74.5 1.6 6.4 7.3 14.1 79.7 81.8 2.6 Reused water 0.1 5.6 - 0.1 5.6 - Total 523.7 534.7 2.1 381.8 389.2 1.9 905.5 923.9 BILLED WATER AND SEWAGE VOLUME PER REGION - million m 3 Water Sewage Water + Sewage Region 1Q12 1Q13 % 1Q12 1Q13 % 1Q12 1Q13 % Metropolitan 293.2 296.8 1.2 248.3 252.3 1.6 541.5 549.1 1.4 Regional (2) 157.1 157.8 0.4 127.1 129.6 2.0 284.2 287.4 1.1 Total retail 450.3 454.6 1.0 375.4 381.9 1.7 825.7 836.5 Wholesale 73.3 74.5 1.6 6.4 7.3 14.1 79.7 81.8 2.6 Reused water 0.1 5.6 - 0.1 5.6 - Total 523.7 534.7 2.1 381.8 389.2 1.9 905.5 923.9 (1) Unaudited (2) Including coastal and countryside Page 3 of 12 5. Costs, administrative, selling and construction expenses In 1Q13, costs of products and services, administrative, selling and construction expenses grew 2.4% (R$ 44.4 million). Excluding construction costs, total costs and expenses grew 7.3%. As a percentage of net revenue, cost and expenses moved from 72.7% in 1Q12 to 72.5% in 1Q13. R$ million 1Q12 1Q13 Chg. (R$) % Payroll and benefits 406.3 461.8 55.5 13.7 Supplies 40.5 44.3 3.8 9.4 Treatment supplies 44.6 64.9 20.3 45.5 Services 265.0 228.7 (36.3) (13.7) Electric power 150.3 144.8 (5.5) (3.7) General expenses 167.8 215.4 47.6 28.4 Tax expenses 35.0 40.1 5.1 14.6 Sub-total 1,109.5 1,200.0 90.5 8.2 Depreciation and amortization 186.5 195.2 8.7 4.7 Credit write-offs 38.8 37.4 (1.4) (3.6) Sub-total 1,334.8 1,432.6 97.8 7.3 Construction costs 539.4 486.0 (53.4) (9.9) Costs, administrative, selling and construction expenses 1,874.2 1,918.6 44.4 2.4 % over net revenue 72.7 72.5 5.1. Payroll and benefits In 1Q13 payroll and benefits grew R$ 55.5 million or 13.7%, from R$ 406.3 million to R$ 461.8 million, due to the following: · 6.17% increase in wages since May 2012, with an impact of approximately R$ 33.0 million; · Provision for vacation with a R$ 4.3 million impact, due to the increases in wages and headcount; · R$ 5.0 million increase in overtime pay; and · R$ 9.3 million upturn in the provision for the Defined Benefit Plan, arising from changes in actuarial assumptions. 5.2. Supplies In 1Q13, expenses with supplies increased by R$ 3.8 million or 9.4%, when compared to the previous year, from R$ 40.5 million to R$ 44.3 million, mostly due to: (i) preventive and corrective maintenance in water and sewage systems, in the amount of R$ 2.0 million; and (ii) R$ 1.0 million higher spending on property and facility upkeep in administrative and operating areas. 5.3. Treatment supplies Treatment supplies expenses in 1Q13 were R$ 20.3 million or 45.5% higher than in 1Q12, from R$ 44.6 million to R$ 64.9 million. The main factors for this variation were: · Increase of R$ 5.5 million due to the higher consumption of aluminum polychloride, mainly used at the Water Treatment Station of Guaraú, ensuring water quality in maximum flow; Page 4 of 12 · Higher consumption of activated carbon, with an increase of R$ 3.2 million, due to weather and watershed conditions, and a price increase of approximately 11.73%; · Higher consumption of lime, due to the higher treated volume, associated with the price increase of approximately 7%, leading to a net upturn of R$ 1.7 million; · Higher consumption of iron chloride, with a net addition of R$ 1.3 million, in order to meet the quality parameters of the treatment of the water resulting from the strong rain in the city of Cubatão; and · Increase of R$ 8.7 million from the consumption of products, such as: (i) hydrogen peroxide, due to the startup of 2 sewage pumping stations in Guarujá; (ii) sodium hypochlorite as a replacement of chlorine gas, due to the increased efficiency and security related to the use of a less dangerous product; and (iii) chlorine, arising from the increase in turbidity and color at the Guaraú Water Treatment Station. 5.4. Services In 1Q13 this item decreased R$ 36.3 million or 13.7%, from R$ 265.0 million in 1Q12 to R$ 228.7 million in 1Q13. The main factors were: · Decrease of R$ 38.3 million, due to the reversal of the provision for expenses, following the end of the partnership with the São Paulo Municipal Government. · Decline of R$ 4.3 million in expenses with risk credit recovery contracts, due to the discontinuation of these contracts in several Business Units; and · Decrease in paving services and replacement of sidewalks in the amount of R$ 4.2 million, due to the conclusion of the paving contract with the São Bernardo do Campo Municipal Government, whose services were included in Global Sourcing. The following services presented increases: · Preventive and corrective maintenance in the water and sewage systems in the amount of R$ 4.6 million; and · Increase of R$ 2.0 million due to the new contracts of the Program for the Rational Use of Water – PURA in municipal entities. 5.5. Electric power In 1Q13, this item decreased R$ 5.5 million, or 3.7%, from R$ 150.3 million in 1Q12 to R$ 144.8 million in 1Q13, due to the average decrease of approximately 25.5% in the Tariff for the Use of Distribution System (TUSD), of the consumption units by the Free Market, as a consequence of Provisional Presidential Decree 579/12 and Law 12,783/13. 5.6. General expenses In 1Q13 general expenses increased R$ 47.6 million or 28.4%, from R$ 167.8 million in 1Q12 to R$ 215.4 million in 1Q13, due to: · Provision for lawsuits, in the amount of R$ 24.6 million; · Agreements for environmental compensation, in the amount of R$ 17.3 million; and · Provision for payment to the municipal fund pursuant to the Service Agreement with the São Paulo Municipal Government, in the amount of R$ 5.0 million. 5.7. Depreciation and Amortization Depreciation and amortization increased R$ 8.7 million or 4.7%, from R$ 186.5 million in 1Q12 to R$ 195.2 million in 1Q13, due to the higher transfer of works to the operating intangible asset in the period. Page 5 of 12 5.8. Credit write-offs In 1Q13 credit write-offs decreased R$ 1.4 million or 13.7%, from R$ 38.8 million in 1Q12 to R$ 33.5 million in 1Q13, chiefly due to the lower need for provision. 5.9. Tax expenses In 1Q13 tax expenses grew R$ 5.1 million or 14.6%, mainly in the municipality of São Paulo, due to: (i) 5.4% adjustment in the Municipal Real Estate Tax (IPTU) by the São Paulo Municipal Government; and (ii) expansion of the Centro Business Unit. 6. Financial revenues and expenses R$ million 1Q12 1Q13 Var. % Financial expenses Interest and charges on domestic loans and financing 82.2 82.5 0.3 0.4 Interest and charges on international loans and financing 20.0 18.4 (1.6) (8.0) Interest rate over lawsuit 52.5 27.2 (25.3) (48.2) Other financial expenses 15.8 14.1 (1.7) (10.8) Total financial expenses 170.5 142.2 Financial revenues 75.8 64.4 (11.4) (15.0) Financial expenses net of revenues 94.7 77.8 6.1. Financial expenses In 1Q13 financial expenses dropped R$ 28.3 million, or 16.6%. The main reason for this result was the lower interest related to lawsuits, mainly regarding suppliers and contractors. 6.2. Financial revenues Financial revenues decreased by R$ 11.4 million, due to: · Decrease of R$ 21.8 million in interest from financial investments, due to the gradual reduction in the interest rates and the lower cash availability in the period; and · Increase of R$ 6.3 million in interest revenue, related to the period between the date of the 17 th debenture issue, in January 2013, and its respective financial settlement in February 2013. 7. Monetary variation on assets and liabilities R$ million 1Q12 1Q13 Var. % Monetary variation on loans and financing 8.5 24.1 15.6 183.5 Currency exchange variation on loans and financing (129.6) 29.6 (18.6) Other monetary/exchange rate variations 22.5 29.4 6.9 30.7 Variation on Liabilities 52.1 Variation on assets 11.5 29.0 17.5 152.2 Net Variation 34.6 Page 6 of 12 7.1. Monetary variation on liabilities The effect on the monetary variation on liabilities in 1Q13 was R$ 52.1 million higher than in 1Q12, specially: · Increase in the exchange rate variation on loans and financing, in the amount of R$ 29.6 million, due to: (i) the lower appreciation of the Brazilian Real versus the US Dollar in 1Q13 (1.4%), compared with 2.9% in 1Q12; and (ii) the 10.0% appreciation of the Brazilian Real versus the Yen in 1Q13 (9.0% appreciation in 1Q12); · Monetary variation on domestic loans and financing increasing by R$ 15.6 million, mainly due to: (i) the increase in debt following the 17 th debenture issue in February 2013; and (ii) the 1.9% IPCA rate variation in 1Q13 compared to the 1.2% variation in the same period in 2012; and · Expenses relating to lawsuits in the amount of R$ 4.7 million. 7.2. Monetary variation on assets Monetary variation on assets increased by R$ 17.5 million in 1Q13 over 1Q12, chiefly due to: · R$ 6.8 million related to the period between the date of the 17 th debenture issue (January 2013) and its financial settlement (February 2013); and · R$ 6.5 million related to the restatement of judicial deposits, arising from the increase in deposits related to contingencies. 8. Operating indicators Referring to water loss ratio, it remains in line and ended the quarter at 25.5%. It is worth noting that the Corporate Program for Water Loss Reduction raised a new loan with JICA in February 2012 amounting to R$ 710 million. The funds will support the contracting of measures foreseen in the 1 st Phase of the Program, and its implementation is scheduled for the 2 nd half of 2013, when the resumption of ratio drop is expected. Operating indicators* 1Q12 1Q13 % Water connections 7,526 7,726 2.7 Sewage connections 5,965 6,172 3.5 Population directly served - water 24.0 24.3 1.3 Population directly served - sewage 20.6 21.1 2.4 Number of employees 14,725 15,065 2.3 Water volume produced 770 762 (1.0) Water losses (%) 25.7 25.5 (0.8) (1) In thousand units (2) In million inhabitants. Not including wholesale (3) In millions of cubic meters. * Unaudited Page 7 of 12 9. Loans and financing SABESP is negotiating with the Brazilian Federal Savings Bank (CEF) and the Brazilian Development Bank (BNDES) to take out 21 loan operationsin order toexecute projects selected in March 2013 by the Ministry of Citieswithin the scope of the Growth Acceleration Plan for2012 and 2013. Total investmentsare approximatelyR$2.7 million,of which R$2.4 million are to be financed by CEF and BNDES and R$300 million asSABESP's counterpart. Funds will be mainly applied in works of Tietê Project, Onda Limpa Program and Water Metropolitan Program. The loan agreementswill be formalized during the second half of 2013. R$ million INSTITUTION 2019 and onwards Total Local market Banco do Brasil 288.5 100.3 - 388.8 Caixa Econômica Federal 87.8 79.6 58.1 57.5 60.2 63.7 628.3 1,035.2 Debentures - - 594.3 234.9 236.9 402.4 841.7 2,310.2 Debentures BNDES 30.7 56.8 72.6 72.6 72.6 72.6 193.8 571.7 Debentures FI FGTS - 22.7 45.4 45.5 45.5 45.5 294.9 499.5 BNDES 33.0 44.8 45.8 46.2 46.2 46.2 184.5 446.7 Others 0.5 0.5 0.6 0.6 0.7 0.5 281.2 284.6 Interest and charges 37.8 9.4 - 47.2 Local market total 478.3 314.1 816.8 457.3 462.1 630.9 2,424.4 5,583.9 International market BID 66.5 76.8 76.8 76.8 88.6 38.1 435.0 858.6 BIRD - 58.8 58.8 Eurobonds - - - 281.5 - - 697.9 979.4 JICA 23.4 46.9 46.9 46.9 47.1 47.3 651.1 909.6 BID 1983AB 48.2 48.2 48.2 48.2 48.3 47.8 115.7 404.6 Interest and charges 34.6 - 34.6 International market total 172.7 171.9 171.9 453.4 184.0 133.2 1,958.5 3,245.6 Total 651.0 486.0 988.7 910.7 646.1 764.1 4,382.9 8,829.5 10. Events Apimec Meeting May 13, 2013 1:00 pm (US EST) / 2:00 pm (Brasilia) Rua Nicolau Gagliardi, 313 Pinheiros São Paulo – Brasil Live videocast Click here to access Conference Call in English May 13, 2013 10:00 am (US EST) / 11:00 am (Brasilia) Dial in: 1 (412) 317-6776 Conference ID: Sabesp Replay available until 05/19/2013 Dial in: 1(412) 317-0088 Replay ID: 10028390 Click here to access the webcast Page 8 of 12 For more information, please contact: Mario Arruda Sampaio Phone.(55 11) 3388-8664 E-mail: maasampaio@sabesp.com.br Angela Beatriz Airoldi Phone.(55 11) 3388-8793 E-mail: abairoldi@sabesp.com.br Statements contained in this press release may contain information that is forward-looking and reflects management's current view and estimates of future economic circumstances, industry conditions, SABESP performance, and financial results. Any statements, expectations, capabilities, plans and assumptions contained in this press release that do not describe historical facts, such as statements regarding the declaration or payment of dividends, the direction of future operations, the implementation of principal operating and financing strategies and capital expenditure plans, the factors or trends affecting financial condition, liquidity or results of operations are forward-looking statements within the meaning of the U.S. Private Securities Litigation Reform Act of 1995 and involve a number of risks and uncertainties. There is no guarantee that these results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations. Page 9 of 12 Income statement Corporate Law Method (Law No. 6,404/76) R$ '000 1Q13 1Q12 Gross Revenue from Sales and Services 2,814,456 2,740,263 Water Supply - Retail 1,216,086 1,148,103 Water Supply - Wholesale 47,189 37,590 Sewage Collection and Treatment 1,014,169 957,038 Sewage Collection and Treatment - Wholesale 6,023 5,444 Construction Revenue - Water 215,686 240,572 Construction Revenue - Sewage 279,923 310,285 Other Services 35,380 41,231 Taxes on Sales and Services - COFINS and PASEP (162,581) Net Revenue from Sales and Services 2,645,043 2,577,682 Costs of Sales and Services (1,496,439) Gross Profit 1,108,177 1,081,243 Operating Expenses Selling (141,284) (170,777) Administrative (240,437) (206,991) Other operating revenue (expenses), net 8,835 8,463 Operating Income Before Shareholdings 735,291 711,938 Equity Result (150) (1,760) Earnings Before Financial Results, net 735,141 710,178 Financial, net (102,259) (113,953) Exchange gain (loss), net 129,568 158,963 Earnings before Income Tax and Social Contribution 762,450 755,188 Income Tax and Social Contribution Current (287,541) (263,995) Deferred 21,292 720 Net Income (loss) for the period 496,201 491,913 Registered common shares ('000) 683,509 683,509 Earnings per shares - R$ (per share) 0.73 0.72 Depreciation and Amortization Adjusted EBITDA 921,471 888,210 % over net revenue 34.8% 34.5% Page 10 of 12 Balance sheet Brazilian Corporate Law R$ '000 ASSETS 03/31/2013 12/31/2012 Current Cash and Cash Equivalents 2,127,035 1,915,974 Accounts Receivable from Clients 1,067,729 1,038,945 Related Party Balance 113,603 109,273 Inventory 46,586 53,028 Restricted cash 11,151 64,977 Recoverable Taxes 7,479 118,421 Other Receivables 64,717 29,980 Total Current Assets 3,438,300 3,330,598 Non-Current Long Term Assets: Accounts Receivable from Clients 356,663 335,687 Related Party Balance 144,052 153,098 Judicial Deposits 55,238 53,158 Deferred income tax and social contribution 166,594 145,302 National Water Agencie - ANA 102,366 108,099 Other Receivables 100,282 111,047 925,195 906,391 Investments 21,022 20,826 Investment properties 54,039 54,046 Intangible Assets 22,365,918 21,967,526 Permanent Assets 195,286 196,710 22,636,265 22,239,108 Total Non-Current Assets 23,561,460 23,145,499 Total Assets 26,999,760 26,476,097 LIABILITIES AND SHAREHOLDERS' EQUITY 03/31/2013 12/31/2012 Current Contractors and Suppliers Current portion of 210,291 295,392 long term loans 839,160 1,342,594 Salaries and Payroll Charges 302,966 267,332 Income tax and social contribution payable 44,527 - Other taxes and contributions payable 94,819 152,710 Interest on Own Capital Payable 414,328 414,355 Provisions 722,228 565,083 Services payable 431,340 389,091 Public private partnership 41,925 24,357 Contracts agreementes payables 156,676 148,220 Other payables 131,919 159,055 Total Current Liabilities 3,390,179 3,758,189 Non-Current Loans and Financing 7,990,403 7,532,661 Deferred Cofins/Pasep taxes 126,682 123,731 Provisions 537,456 624,071 Pension Plan Obligations 2,625,341 2,592,550 Public private partnership 303,911 331,960 Contracts agreementes payables 118,868 87,407 Other Payables 153,957 168,766 Total Non Current Liabilities 11,856,618 11,461,146 Shareholders' Equity Capital Stock 6,203,688 6,203,688 Capital Reserves 124,255 124,255 Income reserve 5,387,634 5,387,634 Other earnings (458,815) (458,815) Accrued earnings 496,201 - Total Shareholders' Equity 11,752,963 11,256,762 Total Liabilities and Shareholders' Equity 26,999,760 26,476,097 Page 11 of 12 Cash flow Brazilian Corporate Law R$ '000 Description 1Q13 1Q12 Cash flow from operating activities Earnings before income tax and social contribution 762,450 755,188 Provision and provisions monetary variation 126,349 Financial charges from clients (48,543) (34,632) Losses from the sale of fixed and intangible assets 474 940 Depreciation and Amortization 195,165 186,495 Interest calculated over loans and financing payable 102,818 105,520 Monetary and exchange variation over loans and financing (150,699) Variation on liabilities and interest 7,535 479 Variation on assets and interest (2,144) Provisions for bad debt 94,054 97,608 Provision for the conduct adjustment agreement (TAC) 5,600 8,878 Equity result 150 1,760 Provision for Sabesprev Mais 3,123 (2,771) Other write-offs (41,333) 3,050 São Paulo municipal goverment transfers (6,399) (9,228) Fair value margin on intangible assets from (11,474) Pension plan obligations 65,493 25,357 Adjusted net income (generated by operating activities) 1,100,676 Variation on Assets and Liabilities (Increase) decrease in assets: Accounts receivable from clients (94,730) (86,318) Balances and transactions with related parties 11,967 17,715 Inventories 6,402 2,799 Recoverable Taxes (9,911) (51,066) Other accounts receivable (18,239) (23,397) Judicial deposits (2,080) 1,475 Increase (decrease) in liabilities: - Contractors and suppliers (31,765) (84,426) Salaries and payroll charges 35,634 33,832 Pension plan obligations (32,702) (2,497) Other taxes and contributions payable (17,761) Payment for services 42,249 (76,006) Other accounts payable (2,889) (14,007) Contingencies (36,343) (31,708) Defered COFINS/PASEP Taxes 2,951 3,222 Others Interest paid (171,400) (203,776) Income tax and contribution paid (148,837) Net cash generated from operating activities 643,326 419,920 Cash flow from investing activities: Acquisition of property, plant and equipment (7,084) Acquisition of intangible assets (451,316) (405,222) Increase in investment (346) 66 Restricted cash 53,826 14,731 Net cash used in investing activities Cash flow from financing activities Funding 1,194,758 810,284 Amortizations (1,189,451) (963,402) Public and private partnership (10,481) - Program contracts payables (24,922) - Net cash generated (invested) at financing activities Increase (decrease) in cash and equivalents 211,061 Cash and cash equivalents at the beginning of the period 1,915,974 2,142,079 Cash and cash equivalents at the end of the period 2,127,035 2,011,372 Changes in Cash and Cash Equivalents 211,061 Page 12 of 12 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the city São Paulo, Brazil. Date:May 9, 2013 Companhia de Saneamento Básico do Estado de São Paulo - SABESP By: /s/Rui de Britto Álvares Affonso Name: Rui de Britto Álvares Affonso Title: Chief Financial Officer and Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates of future economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
